Case 1:19-cv-03253-WJM-MEH Document 122 Filed 07/27/21 USDC Colorado Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

    Civil Action No.: 1:19-cv-03253-WJM-MEH

    ALTITUDE SPORTS & ENTERTAINMENT, LLC,

                     Plaintiff,
    v.

    COMCAST CORPORATION and
    COMCAST CABLE COMMUNICATIONS, LLC,

                     Defendants.


                       JOINT MOTION TO AMEND SCHEDULING ORDER



            Plaintiff Altitude Sports & Entertainment, LLC (“Altitude”) and Defendants Comcast

   Corporation and Comcast Cable Communications, LLC (“Comcast”) (together, “the Parties”)

   jointly and for good cause shown move for an order amending the Scheduling Order (ECF No.

   35), as modified by the Court following the Parties’ November 30, 2020 status conference (ECF

   No. 96), to extend and to add certain deadlines in the Scheduling Order. In support of this

   motion, the Parties state as follows:

         1. Consistent with their last Joint Status Report (ECF No. 93), the Parties have been

            engaged in the second discovery phase. In this second phase of discovery, the Parties

            have served fourteen Requests for Production of documents, resolved multiple issues

            regarding the scope of those requests for production, negotiated additional document

            custodians, negotiated search methodologies and exchanged search terms, and continue to

            discuss issues related to this second phase of discovery’s interrelation with the Parties’

            completed first phase of discovery. The Parties have endeavored to resolve any

            discovery-related disputes through the meet-and-confer process, and have made
Case 1:19-cv-03253-WJM-MEH Document 122 Filed 07/27/21 USDC Colorado Page 2 of 5




          significant progress in their efforts to resolve any issues arising during this second

          discovery phase. While the Parties’ discussions remain ongoing, the Parties do not

          currently anticipate the need for judicial intervention, although the Parties each reserve

          all rights to present any dispute they are unable to resolve should the need to do so arise.

      2. The current deadline for the substantial completion of party document production is

          August 13, 2021. (ECF No. 96.) As a result of the extensive meet-and-confer process

          described in Paragraph 1, the Parties believe they will need additional time to

          substantially complete party document production. Because additional time is needed for

          substantial completion of document production, the Parties also seek additional time for

          the completion of fact discovery, including third party document productions and fact

          witness depositions.

      3. The current Scheduling Order, as amended, does not set forth deadlines for the Parties to

          serve affirmative and rebuttal expert reports, or for the Parties to file oppositions to

          dispositive motions and replies in support of dispositive motions. The Parties now wish

          to incorporate such deadlines into the Scheduling Order.

      4. Accordingly, the Parties propose that the following revised schedule shall govern

          proceedings in this action:

                      Event                          Current Deadline           Proposed Deadline

    Substantial completion of party               August 13, 2021             October 8, 2021
    document production

    Close of fact discovery                       October 8, 2021             December 10, 2021

    Deadline to serve affirmative expert                                      January 14, 2022
    reports

    Deadline to serve rebuttal expert reports                                 March 15, 2022




                                                    2
Case 1:19-cv-03253-WJM-MEH Document 122 Filed 07/27/21 USDC Colorado Page 3 of 5




    Close of expert discovery                     December 17, 2021          April 15, 2022

    Deadline to file dispositive motions          February 1, 2022           May 27, 2022

    Deadline to file oppositions to dispositive                              June 24, 2022
    motions

    Deadline to file replies in support of                                   July 15, 2022
    dispositive motions

    Final pretrial conference                     April 4, 2022              Week of August 15,
                                                                             2022

      5. The Parties have previously proposed, and the Court has ordered, phased discovery

          deadlines different from those in the initial Scheduling Order. However, this is the

          Parties’ first motion to amend the Scheduling Order. See D.C.COLO.LCIVR 6.1(d).

      6. There is no trial date set in this action, the motion has not been filed for any improper

          purpose, and the requested relief will not prejudice any Party or unduly interfere with the

          orderly and efficient resolution of this action.

      7. Pursuant to D.C.COLO.LCIVR 6.1(c) and WJM Revised Practice Standards II.D.2.b, and

          as indicated in the Certificate of Service, counsel is simultaneously serving this Joint

          Motion on their respective clients.

          WHEREFORE, the Parties respectfully request that the Court amend the Scheduling

   Order as set forth above.


     Dated: July 27, 2021                                    Respectfully submitted,

     /s/ William A. Isaacson                                 /s/ Kathryn A. Reilly
     William A. Isaacson                                     Kathryn A. Reilly
     Amy J. Mauser                                           Ryan W. Cooke
     Martha L. Goodman                                       WHEELER TRIGG O’DONNELL LLP
     Melissa Felder Zappala                                  370 Seventeenth Street, Suite 4500
     PAUL, WEISS, RIFKIND,                                   Denver, CO 80202-5647
     WHARTON & GARRISON LLP                                  Telephone: (303) 244-1800
     2001 K Street, N.W.                                     Fax: (303) 244-1879


                                                    3
Case 1:19-cv-03253-WJM-MEH Document 122 Filed 07/27/21 USDC Colorado Page 4 of 5




     Washington, D.C. 20006                        Email: reilly@wtotrial.com
     Telephone: (202) 223-7313                            cooke@wtotrial.com
     Fax: (202) 379-4937
     Email: wisaacson@paulweiss.com
            amauser@paulweiss.com                  Arthur J. Burke
            mgoodman@paulweiss.com                 David B. Toscano
            mzappala@paulweiss.com                 Christopher Lynch
                                                   John M. Briggs
                                                   DAVIS POLK & WARDWELL LLP
     Kevin D. Evans                                450 Lexington Avenue
     EVANS LAW PLLC                                New York, New York 10017
     5613 DTC Parkway, Suite 850                   Telephone: (212) 450-4000
     Greenwood Village, CO 80111                   Fax: (212) 701-5800
     Telephone: (720) 738-3970                     Email: arthur.burke@davispolk.com
     Fax: (720) 749-4958                                  david.toscano@davispolk.com
     Email: kdevans@evanspllc.law                         christopher.lynch@davispolk.com
                                                          john.briggs@davispolk.com
     Attorneys for Plaintiff Altitude Sports
     & Entertainment, LLC f/k/a KSE                Attorneys for Defendants Comcast
     Media Ventures, LLC                           Corporation and Comcast Cable
                                                   Communications, LLC




                                               4
Case 1:19-cv-03253-WJM-MEH Document 122 Filed 07/27/21 USDC Colorado Page 5 of 5




                                    CERTIFICATE OF SERVICE

                  I hereby certify that on this 27th day of July, 2021, a true and correct copy of the
   foregoing JOINT MOTION TO AMEND SCHEDULING ORDER was filed with the Clerk
   of the Court using the CM/ECF system, which will send notification of such filing to all parties
   of record. Additionally, pursuant to D.C.COLO.LCivR 6.1(c) and WJM Revised Practice
   Standard II.D.2(b), a copy of the foregoing motion is served upon the following client
   representatives via email:


                  For Altitude:
                  Keirstin Beck
                  Kroenke Sports & Entertainment
                  Senior Vice President, General Counsel
                  Keirstin.Beck@TeamKSE.com

                  For Comcast:
                  Charles Shioleno
                  Comcast Cable
                  Assistant General Counsel
                  Charles_Shioleno@comcast.com


                                                 /s/ William A. Isaacson
                                                 William A. Isaacson
